  8:19-cv-00330-RGK-PRSE Doc # 8 Filed: 04/21/20 Page 1 of 9 - Page ID # 30




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

DR. PHYLLIS MARIE KNIGHT-BEY,

                     Plaintiff,                              8:19CV330

       vs.
                                                         MEMORANDUM
DON BACON, Nebraska Congressman of                        AND ORDER
the United States; OFFICE OF
INSPECTOR GENERAL (OIG); SOCIAL
SECURITY ADMINISTRATION (SSA);
NEBRASKA DEPARTMENT OF
HEALTH AND HUMAN SERVICES
(DHHS); SARAH E. PFEIFER, Disability
Examiner for Nebraska Department of
Education; and DR. CHRISTOPHER R.
MILNE, PHD,

                     Defendants.


       Plaintiff, a non-prisoner, has been given leave to proceed in forma pauperis.
(Filing 7.) The court now conducts an initial review of Plaintiff’s claims to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2).

                         I. SUMMARY OF COMPLAINT

       Plaintiff purports to bring federal tort claims and criminal charges for “Social
Security Insurance Fraud,” embezzlement, “extortion fraud,” theft, obstruction of
justice, and mail fraud due to unpaid Social Security benefits that were approved, but
were not received in full. Plaintiff’s confusing Complaint seems to allege that she was
   8:19-cv-00330-RGK-PRSE Doc # 8 Filed: 04/21/20 Page 2 of 9 - Page ID # 31



approved to receive SSI1 and SSDI2 benefits on October 15, 2015, and she was to begin
receiving SSI benefits on November 1, 2015, and SSDI benefits on November 3, 2015;
her benefits were “held back for 9 months in hopes that I would pass away due to the
severity of my illness some greedy demon decided to play games with my life and mind
by altering my medical records award start date using a psychiatric physician signature
to falsify documents . . . altering my medical start to February 1, 2016 to embezzeling
[sic] my money”; the Social Security Administration (“SSA”) required Plaintiff to see
a psychiatrist in order to diagnose her as delusional so the SSA could steal her SSI
benefits; Plaintiff was entitled to two “benefit back payments”—one for a physical
disability from October 15, 2015, to February 1, 2016, and one for a mental disability
from February 1, 2016, to August 2016, but both types of benefits were “severely
altered” downward due to “extreme calculated errors”; and the SSA unlawfully sent
those back payments to the Nebraska Department of Health and Human Services
(“DHHS”), which “stole” a portion of those benefits from Plaintiff. In general, Plaintiff
complains that she has two disabilities, four “approval dates,” and less-than-full
disbursements that have robbed her of her approved benefits.

       Plaintiff’s Complaint (Filing 1) and Supplement (Filing 4) only minimally
describe the particular actions of some of the Defendants: (1) Defendant Dr. Christopher
Milne, PhD, is a former employee of the SSA who “forged” Plaintiff’s medical
documents to indicate a “false Supplemental Security Income approval date of June 2,
2016” instead of October 15, 2015; (2) the SSA Office of the Inspector General told her
that her Social Security benefits were reduced to account for the time period in which
Plaintiff lived with her son and did not pay for food or rent; and (3) Defendant Sarah E.
Pfeifer, a disability examiner for the State of Nebraska, asked Plaintiff to allow her to
set up an appointment with a psychiatrist to determine Plaintiff’s “eligibility” even



      1  SSI stands for the SSA Supplemental Security Income program. See
https://www.ssa.gov/disability/.
      2   SSDI stands for           Social       Security   Disability   Insurance.   See
https://www.ssa.gov/disability/.

                                             2
   8:19-cv-00330-RGK-PRSE Doc # 8 Filed: 04/21/20 Page 3 of 9 - Page ID # 32



though Plaintiff had been “approved for benefits on October 15, 2015” for her “heart
disability.”

       Plaintiff requests “an audited and full payment disburs[e]ment of all my back
payments, monthly payments and settlement in recovery of relief of said amount
$1,000,000.00 in debt notes covering employee fraud damages.” (Filing 1 at CM/ECF
p. 3.)

                      II. STANDARDS ON INITIAL REVIEW


        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. ' 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim, that
fails to state a claim upon which relief may be granted, or that seeks monetary relief
from a defendant who is immune from such relief. 28 U.S.C. ' 1915(e)(2)(B).

        Pro se plaintiffs must set forth enough factual allegations to “nudge[] their claims
across the line from conceivable to plausible,” or “their complaint must be dismissed.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged.”).

        “The essential function of a complaint under the Federal Rules of Civil Procedure
is to give the opposing party ‘fair notice of the nature and basis or grounds for a claim,
and a general indication of the type of litigation involved.’” Topchian v. JPMorgan
Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199
F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than other parties.”
Topchian, 760 F.3d at 849 (internal quotation marks and citations omitted).




                                             3
   8:19-cv-00330-RGK-PRSE Doc # 8 Filed: 04/21/20 Page 4 of 9 - Page ID # 33



                                   III. DISCUSSION


A. Defendant Congressman Bacon

        Plaintiff makes no factual allegations regarding Defendant Bacon , nor is it
apparent how this Defendant could have been involved in the SSA’s failure to properly
and fully disburse benefits to Plaintiff. “A complaint that only lists a defendant’s name
in the caption without alleging that the defendant was personally involved in the alleged
misconduct fails to state a claim against that defendant.” Banks v. New York Police
Dep’t, No. 4:15CV3012, 2015 WL 1470475, at *2 (D. Neb. Mar. 31, 2015); see also
Krych v. Hvass, 83 Fed. App’x 854, 855 (8th Cir. 2003) (unpublished) (citing Potter v.
Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (holding that court properly dismissed pro
se complaint where complaint did not allege that defendant committed specific act and
complaint was silent as to defendant except for his name appearing in caption)).
Therefore, Plaintiff has failed to state a claim upon which relief can be granted against
this Defendant.

B. Defendants SSA, OIG, and Dr. Milne

        Suits against federal agencies (Defendants SSA and OIG in this case), as well
government officials acting in their official capacities 3 (Defendant Milne, alleged to be
a SSA employee when he committed the acts at issue), are really suits against the federal
government itself. See Kentucky v. Graham, 473 U.S. 159, 166 (1985). Accordingly,
these Defendants enjoy sovereign immunity from suit absent consent, and such consent
is a prerequisite for jurisdiction. See FDIC v. Meyer, 510 U.S. 471, 475 (1994) (“Absent
a waiver, sovereign immunity shields the Federal Government and its agencies from


       3 Because Plaintiff’s Complaint is silent as to whether Defendant Milne is sued
in his official or individual capacity, it is presumed he is sued in his official capacity as
an employee of the SSA when he allegedly “forged” Plaintiff’s medical documents to
indicate a false Supplemental Security Income approval date. Nix v. Norman, 879 F.2d
429, 431 (8th Cir. 1989).

                                             4
   8:19-cv-00330-RGK-PRSE Doc # 8 Filed: 04/21/20 Page 5 of 9 - Page ID # 34



suit.”); United States v. Mitchell, 463 U.S. 206, 212 (1983) (“It is axiomatic that the
United States may not be sued without its consent and that the existence of consent is a
prerequisite for jurisdiction.”). Thus, the court in the first instance must determine
whether a statutory waiver of sovereign immunity exists before it can allow claims
against the federal government to proceed. See Mitchell, 463 U.S. at 212.

         Plaintiff’s claims in this case—based in fraud—would fall under the Federal Tort
Claims Act4 (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-2680 (Westlaw 2020), which
provides “a limited waiver of the United States’s sovereign immunity, to permit persons
injured by federal-employee tortfeasors to sue the United States for damages in federal
district court.” Mader v. United States, 654 F.3d 794, 797 (8th Cir. 2011). However, a
“federal district court does not have jurisdiction over an FTCA claim unless it was first
. . . presented to the appropriate federal agency . . . within two years of when the claim
accrued.” Allen v. United States, 590 F.3d 541, 544 (8th Cir. 2009) (quotation marks
and citation omitted); 28 U.S.C. § 2675(a) (under the FTCA, an “action shall not be
instituted upon a claim against the United States for money damages for injury or loss
of property or personal injury or death” unless the claimant has first exhausted
administrative remedies). Conformity with § 2675(a) is a jurisdictional term of the
FTCA’s limited waiver of sovereign immunity. Mader, 654 F.3d at 808. Because
Plaintiff’s Complaint does not allege that she has exhausted her administrative remedies
for purposes of the FTCA, such claims must be dismissed without prejudice. See Hart
v. United States, 630 F.3d 1085, 1091 (8th Cir. 2011) (indicating that dismissal of FTCA
action for lack of subject-matter jurisdiction should be without prejudice).

      However, even if Plaintiff had exhausted her administrative remedies, the FTCA
does not waive sovereign immunity for torts “arising out of . . . misrepresentation [or]


      4  Plaintiff’s FTCA claim, if viable, could only proceed only against the United
States. See 28 U.S.C. § 1346(b)(1); Duncan v. Dep’t of Labor, 313 F.3d 445, 447 (8th
Cir. 2002) (federal agencies cannot be sued under FTCA; United States is proper
defendant); Anthony v. Runyon, 76 F.3d 210, 212-13 (8th Cir. 1996) (“an action against
the United States is the only remedy for injuries caused by federal employees acting
within the scope of their employment”); Bradley v. T.C. Outlaw, No. 2:11CV153, 2011
WL 6937186, at *2 (E.D. Ark. Nov. 30, 2011).
                                           5
   8:19-cv-00330-RGK-PRSE Doc # 8 Filed: 04/21/20 Page 6 of 9 - Page ID # 35



deceit,” 28 U.S.C. § 2680(h), which includes fraud claims like those asserted here.
United States v. Perry, 706 F.2d 278, 279-80 (8th Cir. 1983) (dismissing tort
counterclaim against FmHA because Eighth Circuit case law recognizes that 28 U.S.C.
§ 2680(h) bars tort claims against federal agencies based on fraud and negligent
misrepresentation); United States v. Longo, 464 F.2d 913, 915 (8th Cir. 1972) (section
2680 specifically bars actions against the government based on misrepresentation or
deceit).

        Finally, courts have held that 42 U.S.C. § 405(h) bars tort claims such as fraud
from being asserted against the SSA when the allegations “arise under” the Social
Security Act. Here, Plaintiff’s fraud claims directly relate to the SSA’s erroneous
distribution of benefits. This is exactly the kind of claim 42 U.S.C. § 405(h) prohibits.
See 42 U.S.C. § 405(h) (“No action against the United States, the Commissioner of
Social Security, or any officer or employee thereof shall be brought under section 1331
[federal question jurisdiction] or 1346 [Federal Tort Claims Act] of Title 28 to recover
on any claim arising under this subchapter.”); Schweiker v. Chilicky, 487 U.S. 412, 429
(1988) (holding that § 405(h) prohibited plaintiffs from bringing action for emotional
distress and loss of necessities caused by improper termination of Social Security
disability benefits); Cunningham v. Social Sec. Admin., 311 Fed. App’x 90, 92, 2009
WL 175076 (10th Cir. 2009) (unpublished) (42 U.S.C. § 405(h) prohibited claim for
constructive fraud brought against SSA after SSA ordered plaintiffs to reimburse SSA
for overpayment); Jarrett v. United States, 874 F.2d 201, 204-05 (4th Cir. 1989)
(holding that § 405(h) bars action for intentional infliction of emotional distress caused
by wrongful termination of benefits because such claim arose under the Social Security
Act); Calhoun v. Colvin, No. 5:13-CV-108-D, 2014 WL 4243784, at *19 (E.D.N.C.
July 22, 2014), report and recommendation adopted, No. 5:13-CV-108-D, 2014 WL
4243789 (E.D.N.C. Aug. 26, 2014) (plaintiff’s claims against SSA for negligence,
misrepresentation, and intentional infliction of emotional distress not permitted under
42 U.S.C. § 405(h)); Greene-Major v. Comm’r of Soc. Sec. Admin., No. 3:10-1459,
2010 WL 3038319, at *2 (D.S.C. June 17, 2010), report and recommendation adopted,
No. 3:10-1459, 2010 WL 3038430 (D.S.C. July 29, 2010) (42 U.S.C. § 405(h) prohibits
seeking damages against the Commissioner of Social Security for fraud, among other
tort claims).
                                            6
   8:19-cv-00330-RGK-PRSE Doc # 8 Filed: 04/21/20 Page 7 of 9 - Page ID # 36




       For these reasons, this court lacks subject-matter jurisdiction over Plaintiff’s
fraud claims against the SSA, OIG, and Milne in his official capacity. Because
amendment of Plaintiff’s Complaint would be futile as to these claims, her Complaint
must be dismissed as to these Defendants. See Fed. R. Civ. P. 12(h)(3) (“If the court
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss
the action.”); Canady v. I.R.S., No. 14-0952-CV-W-ODS, 2015 WL 1579848, at *2
(W.D. Mo. Apr. 9, 2015) (court lacked subject-matter jurisdiction over plaintiff’s fraud
claims against IRS because plaintiff failed to exhaust administrative remedies under
FTCA and FTCA does not waive sovereign immunity for fraud claims); Wong v.
Rosenblatt, No. 3:13-CV-02209, 2014 WL 1419080, at *2 (D. Or. Apr. 11, 2014) (any
common-law tort claim based on deceit is expressly excluded from the FTCA; given
plaintiffs’ allegations of false representations, fraud, and wrongful possession, none of
plaintiffs’ claims were permitted by the FTCA); Everts v. U.S. Soc. Sec. Admin., No.
CIV.08-4690, 2009 WL 3062010, at *5 (D. Minn. Sept. 18, 2009) (“Absent a federal
claim, this Court has no jurisdiction over a state-law cause of action such as fraud.”).

C. Defendant DHHS

       Plaintiff alleges that after the SSA erroneously sent some of Plaintiff’s back
payments to the DHHS, the DHHS unlawfully retained a portion of those payments
instead of sending them to Plaintiff. As an agency of the State of Nebraska, the DHHS
is entitled to sovereign immunity from Plaintiff’s claim, and this claim must be
dismissed. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101-02 (1984)
(noting that state sovereign immunity extends to state agencies); Dover Elevator Co. v.
Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995) (“Suits in federal court against state
agencies are . . . barred by the Eleventh Amendment when the suit is in reality a suit
against the state” and when “any judgment rendered against the [agency] would
ultimately come out of state funds.” (internal quotation marks and citations omitted));
Montgomery v. City of Ames, 829 F.3d 968, 973 (8th Cir. 2016) (the State and its
agencies are immune from suits for damages under Eleventh Amendment).



                                           7
   8:19-cv-00330-RGK-PRSE Doc # 8 Filed: 04/21/20 Page 8 of 9 - Page ID # 37



D. Defendant Pfeifer

       Because Plaintiff’s Complaint is silent as to whether Defendant Pfeifer is sued
in her official or individual capacity, it is presumed she is sued in her official capacity
as a disability examiner for the Nebraska Department of Education. Nix v. Norman, 879
F.2d 429, 431 (8th Cir. 1989). As is the case with Plaintiff’s claim against the DHHS,
Eleventh Amendment immunity “extends to actions against state officials sued in their
official capacities.” Thomas v. Gunter, 32 F.3d 1258, 1261 (8th Cir. 1994); see also
Glasgow v. Neb. Dep’t of Corr., 819 F.3d 436, 441 n.5 (8th Cir. 2016) (Eleventh
Amendment prohibits suits for damages against state officials in their official
capacities). Thus, Defendant Pfeifer is immune from Plaintiff’s claim for damages
under the Eleventh Amendment.

E. Criminal Charges

       As best as the court can tell, Plaintiff would like criminal charges for
embezzlement, “extortion fraud,” theft, obstruction of justice, and mail fraud to be
brought against the Defendants. However, a private plaintiff cannot force a criminal
prosecution because the authority to initiate criminal charges lies only with state and
federal prosecutors. See Nieves v. Bartlett, 139 S. Ct. 1715, 1733 (2019) (Gorsuch, J.,
concurring in part and dissenting in part) (“the decision whether to institute criminal
charges is one our Constitution vests in state and federal executive officials”); United
States v. Batchelder, 442 U.S. 114, 124 (1979) (“[w]hether to prosecute and what
charge to file or bring before a grand jury are decisions that generally rest in the
prosecutor’s discretion”); Cragoe v. Maxwell, No. CIV 11-4188, 2012 WL 462960, at
*2 (D.S.D. Feb. 13, 2012) (“If [the pro se plaintiff] believes criminal charges are
appropriate for whatever reason, this Court is not the proper entity to initiate those
proceedings.”) (collecting cases); Blechinger v. Sioux Falls Hous. & Redevelopment
Comm’n, No. CIV. 12-4004, 2012 WL 174653, at *3 (D.S.D. Jan. 20, 2012) (neither
pro se plaintiff nor the court can charge defendant with a crime because “[w]hether to
prosecute and what criminal charges to file or bring are decisions that generally rest in
the prosecutor’s not the court’s discretion”) (internal quotation marks and citation
omitted). Therefore, because the court does not have the authority to initiate a criminal
                                            8
   8:19-cv-00330-RGK-PRSE Doc # 8 Filed: 04/21/20 Page 9 of 9 - Page ID # 38



prosecution, Plaintiff’s request to bring criminal charges against the Defendants does
not state a federal claim.

      IT IS ORDERED:

      1.     The Clerk of Court shall add the following Defendants to the case caption:
Sarah E. Pfeifer, Disability Examiner for Nebraska Department of Education, and Dr.
Christopher R. Milne, PhD.

       2.    Plaintiff’s claims are dismissed as to all Defendants as follows: Plaintiff’s
claim against Defendant Bacon is dismissed for failure to state a claim upon which relief
can be granted; Plaintiff’s claims against Defendants Office of the Inspector General,
Social Security Administration, and Milne in his official capacity are dismissed for lack
of subject-matter jurisdiction; and Plaintiff’s claims against Defendants Nebraska
Department of Health and Human Services and Pfeifer in her official capacity are
dismissed because such Defendants are entitled to sovereign immunity from Plaintiff’s
claims for damages.

      3.     Judgment dismissing this case shall be entered by separate document.

      Dated this 21st day day of April, 2020.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge




                                            9
